Title: From Thomas Jefferson to William A. Coffey, 4 September 1823
From: Jefferson, Thomas
To: Coffey, William A.

Mo
Sep. 4. 23.Th: Jefferson returns his thanks to mr Coffey for this views of the invite of the N. Y. State prison. it will certainly have effect towards  reforming our ideas of the penitentiary system which however humana does not answer the purposes of correction. it is high time to return to the original idea of solitary imprisonmt debarred of all employment. the style too of the composn, excepting some neologisms not yet sanctioned by usage, offers favble prospects of success should the author continue his efforts in that line, and with wishes for his success he pray him to accept his respectful salutns.